Case 2:20-cv-03852-DG-JMW Document 22-1 Filed 05/27/21 Page 1 of 2 PageID #: 41




                PROPOSED SCHEDULING ORDER WORKSHEET


 Case No.: 20-cv-03852 (DG) (JMW)         Date of Initial Conference: Aug. 24, 2021 at 12:00 PM




 Plaintiff(s): AA Medical P.C.




 Defendants(s): KHALED ALMANSOORI



 DEADLINES & COURT APPEARANCES

                :    Exchange of Rule 26(a)(1) disclosures

                :    Service of first interrogatories and document demands

                :    Responses to first interrogatories and document demands

                :    Motions to join new parties or amend the pleadings

                :    Status conference to be held (Date and Time)

                :    Completion of depositions

                :    Identification of case-in-chief experts and service of Rule 26
 disclosures

                :    Identification of rebuttal experts and service of Rule 26 disclosures

                :    Commencement of summary judgment motion practice. Depending
 on the assigned district judge, the first action commencing the practice would be either
 requesting a pre-motion conference or initiating the exchange of Local Civil Rule 56.1
 statements. Parties are required to consult the individual rules of the district judge
 regarding motion practice

                 :    Pretrial conference in courtroom 1024 of the Central Islip courthouse.
 If the trial judge requires one, a joint proposed pretrial order in compliance with that
 judge’s requirements and signed by counsel for each party must be received by the
 undersigned 3 business days prior this conference (Date and Time)

                                             1
Case 2:20-cv-03852-DG-JMW Document 22-1 Filed 05/27/21 Page 2 of 2 PageID #: 42




 ESI DISCOVERY

 Have counsel discussed the existence of electronically stored information, discussed the
 location and production of such information, as required by Rule 26? YES        NO___
 Have the parties entered into an ESI protocol stipulation? YES             NO___
 Alternatively, if no ESI protocol is necessary because of the limited amount of ESI in the
 case, please check here: ______


 CONFIDENTIALITY
 Do the parties anticipate the need for a confidentiality stipulation and order?
 YES     NO___


 MAGISTRATE CONSENT
 Do the parties consent to all proceedings, including trial, before a magistrate judge pursuant to
 28 U.S.C § 636(c)? YES/NO (Answer no if any party declines to consent without indicating
 which party has declined. Parties are free to withhold consent without adverse substantive
 consequences.)


 COUNSEL:
 For Plaintiff(s)      ________________________
 For Defendant(s)      ________________________




                                                 2
